El Juez Asociado Se. Wolf,
emitió la opinión del tribunal.
En este caso la corte inferior dictó sentencia declarando sin lugar la demanda con imposición de costas al demandante. La demandada en 17 de abril, 1919, y dentro del término legal, radicó un memorandum de costas y desembolsos. En 24 de abril, 1919, y por tanto dentro del término de diez días que le concedió la corte para formular sus objeciones, soli-citó el demandante una prórroga de diez días para presen-tar sus objeciones, prórroga que le fué concedida por la corte.
Sostiene la apelante que la corte cometió error al pro-rrogar el término y dar efecto legal al escrito de impugna-ción que de tal modo fué presentado fuera del término pres-crito por la ley.
El artículo 339 según quedó enmendado en el año 1917 no es tan estricto como alega la apelante. Prescribe, en efecto que la parte condenada al pago puede hacer sus objeciones dentro de los diez días de la radicación del memorandum. No emplea la palabra “debe” (must). A falta de una clara indicación de que fué la intención de la Legislatura no per-mitir la prórroga, las prescripciones del artículo 140 del Código de Enjuiciamiento Civil y las facultades inherentes de una corte son tan amplias, que no vemos que se cometa error o-abuso de discreción porque se conceda la prórroga.
Y por supuesto semejantes consideraciones son aplicables a la acción de la corte permitiendo a la parte condenada al pago hacer sus objeciones más específicas después'de pre-sentadas.
La apelante, sin embargo, tiene razón al sostener que los *268$60 para honorarios del taquígrafo debieron haberse conce-dido. Eran por notas taquigráficas tomadas durante el juicio y aunque no se interpuso, ninguna apelación el demandado tenía derecho a dichas notas de acuerdo con la ley de marzo 10, 1904, Leyes de la Sesión de 1904, páginas 110-111. Finlay v. Fabián, 25 D. P. R. 48. Finlay y. Fabián, 25 D. P. R. 52. En este último caso se establece claramente que la parte a favor de quien se dicta la sentencia no tiene que demostrar el fin que persigue al obtener las notas taquigráficas en un procedimiento, ni tiene tampoco que demostrar que tales no-tas eran necesarias para algún fin particular.
La sentencia apelada debe ser revocada en cuanto a la negativa a conceder la suma de $60 para honorarios del ta-quígrafo, y confirmada en sus demás particulares.

Revocada la resolución apelada en cuanto niega la suma de 60 dólares para honora-rios del taquígrafo y confirmada en cuanto a sus demás particulares.

Jueces concurrentes: Sres. Presidente Hernández y Aso ciados del Toro, Aldrey y Hutchison.